SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549FORM 12b-25Commission File Number 000-55251 NOTIFICATION OF LATE FILING (Check One):¨ Form 10-K¨ Form 20-F¨ Form 11-Kx Form 10-Q¨ Form 10-D¨ Form N-SAR¨ Form N-CSRFor Period Ended: January 31, 2016 ¨ Transition Report on Form 10-K¨ Transition Report on Form 10-Q¨ Transition Report on Form 20-F¨ Transition Report on Form N-SAR¨ Transition Report on Form 11-KFor the Transition Period Ended:Read instruction (on back page) before preparing form. Please print or type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART IREGISTRANT INFORMATION Full name of registrant Watermark Group, Inc.Former name if applicable Address of principal executive office (Street and number)3811 13th AvenueCity, state and zip code Brooklyn, New York 11218 PART IIRULE 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11 K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART IIINARRATIVEState below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report or portion thereof, could not be filed within the prescribed time period. Watermark Group, Inc. (the "Company") could not complete the filing of its Report on Form 10-Q for the fiscal quarter ended January 31, 2016 due to a delay in obtaining and compiling information required to be included in the Company's Report on Form 10-Q, which delay could not be eliminated by the Company without unreasonable effort and expense. In accordance with Rule 12b-25 of the Securities Exchange Act of 1934, the Company will file its Form 10-Q no later than the fifth calendar day following the prescribed due date. PART IVOTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Moses Gross (718) 907-4105(Name)(Area Code)(Telephone number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).x Yes No ¨ (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof.¨ Yes x No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2Watermark Group, Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date March 15, 2016 By:/s/ Moses Gross Name: Moses Gross Title: President, Chief Executive Officer and TreasurerATTENTIONIntentional misstatements or omissions of fact constitute Federal Criminal Violations (see 18 U.S.C. 1001).3
